DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9, 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is directed to a technique for improving LPP-based EUV by mitigating the effect of shockwaves. The closest prior art is effectively represented by WO 2020/086901 A1 to Brown, which analyzes images to detect a blast wave of an irradiated LPP EUV droplet and makes adjustments to the greater system in response to said analysis. The instant invention is patentable over such prior art by the immediate effect of its adjustments, as stated in the claims, “wherein by adjusting the one or more operating parameters, an impact of the shock wave associated with the first target droplet on a next droplet is mitigated. While Brown’s adjustments may mitigate the effect of future shockwave on future droplets, there is no teaching or suggestion that it would be the next droplet, particularly given the fact that Brown demonstrates a plurality of droplets already moving towards the irradiation area upon the creation of a shockwave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881